Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to Applicant’s submission June 13, 2022 After Final.

	Applicant’s proposed amendment submitted June 13, 2022 will not be entered as it introduces new issues for search and consideration.  Firstly, the amendment broadens independent claim 16 by deleting the limitation requiring that the composition be a household product, a personal care product, and industrial product, or a food product.  This amendment places within the scope of the proposed claim many more potential embodiments of the claimed polysaccharide not necessarily falling within one of the four specific groups, for example the composition as a pure substance, or as a bacterial culture containing the exopolysaccharide.  Secondly, new claims 38-42 specifically limit the claimed composition to particular individual types of product, thereby necessitating consideration as to whether prior art references to said polysaccharides have the specific, particular claimed utilities.  Furthermore note that “pharmaceutical product” as recited in claim 42 was not part of the scope of any previously pending claim, and that these claims are introduced without canceling an equal number of previously pending claims.
	Applicant’s arguments and requires for consideration submitted June 13, 2022, have been fully considered and not found to be persuasive to remove the rejections of record in the previous action.  Applicant argues that the limitation requiring that the dextran compound be the product of an isolated glycosyltransferase enzyme specifically requires that the dextran have a particular linkage pattern described in example 9 of the specification.  However, the actual scope of claim 16 is much broader than asserted by Applicant.  Firstly, it is unclear whether the scope of the term “isolated glucosyltransferase enzyme” appearing in claim 16 requires that the enzyme be in a form substantially purified from all other enzymes, or whether the claim encompasses dextrans that would be produced from mixtures of enzymes that had all been isolated from their native cellular source.  Secondly, the products of an enzymatic reaction can be affected by factors such as substrate, pH, solvent, or the presence of other compounds in a reaction.  Therefore a single enzyme having a single sequence does not absolutely correspond to only one product.  Thirdly, the enzymes described in claim 16 are only “at least 90% identical to SEQ ID NO:1 or SEQ ID NO:2.” This allows for enzymes in which up to 10% of the amino acids are substituted, thereby having a wide variety of structural differences potentially affecting the product produced.
A claim to a product defined only by its method of synthesis (i.e. a “product-by-process claim”) is interpreted as broadly encompassing any product that could be obtained by any method falling within the description provided in the claim.  In the present case, claim 16 leaves the process almost entirely undefined, failing to even specify any particular steps by which the reaction is carried out.  Therefore the scope is equivalent to “any dextran produced by any reaction of any substrate in any process utilizing in some aspect a glucosyltransferase enzyme having a sequence resulting from substituting up to 10% of the amino acids of either Seq ID 1 or 2.” There is no reason to believe that this imposes any specific structural limitation on the product besides that imposed by the word “dextran”.  More narrowly, while Applicant presents an argument that the particular reaction carried out in example 9 of the specification produces a specific polysaccharide having a linkage pattern different from that observed in the exopolysaccharide product of whole cell cultures, the fact that this enzyme is involved in the synthesis of dextran exopolysaccharides by intact L. pseudomesenteroides means that there is a synthetic scheme or reaction condition involving this enzyme under which the prior art polysaccharide will result.  Therefore the prior art polysaccharide falls within the scope of this product-by-process claim.
For these reasons the rejections are maintained.
	Regarding the rejections for double patenting, Applicant states that terminal disclaimers have been filed.  However, no such terminal disclaimers have been received.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        6/21/2022